Citation Nr: 1300087	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  03-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for post-traumatic headaches.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1973 until June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Boston, Massachusetts.  No hearing was requested.

The issue of a higher disability rating for post-traumatic headaches was previously before the Board in April 2006, March 2008, November 2009, and November 2010, at which points it was remanded to the agency of original jurisdiction (AOJ) for additional development.  In September 2011, the Board issued a decision denying a higher disability rating on the merits.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision.  As discussed below, and pursuant to such Order, the case must again be remanded to the AOJ for further development in compliance with the Court's May 2012 Order granting the parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled.).
 
The issue of entitlement to a TDIU is now also before the Board.  Although a TDIU was not mentioned in the Joint Motion for Remand, the Veteran (through his attorney) subsequently submitted a private employment evaluation addressing all service-connected disabilities, and in which the Veteran reported being unemployable due to his headaches.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered "part and parcel" of the claim for 
benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the inferred claim for a TDIU is now under the Board's jurisdiction as well.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.
 
The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion for Remand finds that the November 2009 VA examination report and two accompanying addenda dated in December 2010, upon which the Board relied to rate the Veteran's service-connected headaches, were inadequate for rating purposes.  The Joint Motion for Remand asserts that the examiner's opinions that the Veteran's headaches do not affect his ability to work, as expressed in the two December 2010 addenda, do not appear to be based on the evidence of record or medical treatises.  It was reasoned that the examiner stated that he could "only assume" that the Veteran saw benefit from the prescribed medication, that his headaches were "presumably" somewhat improved, and that he could "only assume" that management modifications in December 2009 were effective.  

As a general rule, speculative medical reports or opinions are inadequate for rating purposes.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that use of the word "could" in an etiological opinion was "too speculative in order to provide the degree of certainty required for medical nexus evidence").  A conclusion that no opinion can be offered as to diagnosis or etiology without resorting to speculation may be adequate in certain circumstances, namely, where it is "clear on the record" that the inability to offer an opinion is "not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  

As the VA examiner's opinion appears to be based on speculation, the Joint Motion for Remand states that a remand is necessary to obtain an adequate addendum opinion that is based on the evidence of record and is support by a reasoned medical explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (stating that a medical opinion is adequate when it considers the prior medical history and evaluations and describes the disability in sufficient detail to allow for a fully informed evaluation); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical report must contain clear conclusions with supporting data and reasons or explanation).

The Joint Motion for Remand also states that the Veteran's reported symptomatology do not appear to be contemplated by the schedular rating criteria as set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  Therefore, the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (2012).  This regulation provides that, where a claimant's case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization s to render impractical the application of the regular schedular standards," then an extraschedular rating may be awarded after referral to the Director, Compensation and Pension Services.  See also Anderson v. Shinseki, 22 Vet. App. 423, 426 (2009) (stating that neither the RO nor the Board may assign an extraschedular rating in the first instance).

Diagnostic Code 8100 provides for a 30 percent disability rating (at which the Veteran is currently rated) where there are "characteristic prostrating attacks occurring on an average once a month over [the] last several months," and for a 50 percent disability rating where there are "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  The Board previously noted that the evidence shows headaches more frequently than once a month.  The Joint Motion for Remand states that this suggests that the Veteran's symptomatology for headaches falls somewhere between the 30 percent and 50 percent schedular rating criteria.

As directed by the Joint Motion for Remand, the case must be remanded to the AOJ for further development, to include a new VA opinion as to the severity of the Veteran's post-traumatic headaches.  The Board notes that over three years have passed since the Veteran was last examined in this regard, and the last VA treatment records in the file are dated in June 2011.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (stating that VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Further, after the case returned to the Board from the Court, the Veteran (through his attorney) submitted additional evidence, namely, an itemized statement of earnings from the Social Security Administration for the years 2001 to 2011, and a September 2012 employability evaluation and curriculum vitae from Dr. Wood.  The employment evaluation addresses all service-connected disabilities, not just headaches.  This evidence should be considered together with the other evidence of record during development and adjudication upon remand.

Accordingly, upon remand, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected post-traumatic headaches.  The examiner should measure and record all symptomatology, and offer an opinion as to the effects on the Veteran's employability or economic inadaptability due to headaches.  An appropriate examiner should also address the question of TDIU, i.e., whether the Veteran has been unable to secure or maintain substantially gainful employment by reason of service-connected disability or disabilities.  A complete rationale is necessary, with consideration of all lay and medical evidence of record.  

Any outstanding pertinent medical records, to include any VA treatment records dated since June 2011, should be obtained and associated with the claims file prior to the VA examination(s).  The Veteran should also be given proper notice as to the evidence and information necessary to establish entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall notify the Veteran of the evidence and information necessary to establish entitlement to a TDIU, and allow an appropriate time for response.

2.  The RO shall obtain any outstanding VA treatment records dated from June 2011 forward.  Appropriate efforts should also be made to obtain any outstanding non-VA records that the Veteran identifies and provides sufficient authorization for VA to obtain.  All efforts should be documented, and all records received should be associated with the claims file.  If any records cannot be obtained, the Veteran should be notified and allowed an opportunity to provide the missing records. 

3.  After completing the above to the extent possible, the RO shall schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his service-connected headaches, and to address the question of entitlement to a TDIU.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the examination report(s).  All necessary tests and studies should be conducted.  The examiner(s) should respond to the following:

(a)  Measure and record all subjective and objective symptomatology of the Veteran's service-connected post-traumatic headaches.  The examiner should describe the frequency, severity, and duration of any characteristically prostrating attacks, to include whether the attacks are completely prostrating or prolonged.

(b)  Offer an opinion as to the effect of the Veteran's headache attacks on his employability, and specifically whether they are at least as likely as not (probability of 50 percent or more) productive of severe economic inadaptability.  

(c)  With respect to a TDIU, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, including but not limited to post-traumatic headaches, and considered either alone or together, at least as likely as not (probability of 50 percent or more) rendered him unable to secure or follow a substantially gainful occupation at any period during this appeal.  The examiner should consider the Veteran's level of education, special training, and previous work experience, but not any effects of nonservice-connected disabilities or age.  

A complete explanation or rationale should be provided for any opinion offered.  All lay and medical evidence should be considered, to include the Social Security Administration earnings report for 2001 to 2011 and the and September 2012 private employment evaluation, as well as any other pertinent medical or employment history.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4.  Thereafter, the RO shall forward the claims file to the Director, Compensation and Pension, for consideration of an extraschedular rating for post-traumatic headaches.

5.  After completing the above, and any further development as may be indicated by any response received upon remand, the RO shall readjudicate the claims for an increased disability  rating for post-traumatic headaches and the inferred claim for a TDIU.  Such adjudication should reflect consideration of all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all evidence associated with the claims file since the last statement of the case, as well as all relevant law.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence that may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2012), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

